     Case 3:20-cv-00597-D-BT Document 11 Filed 03/25/21              Page 1 of 1 PageID 95



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MARK EUGENE ENGLE,                              §,
         Plaintiff,                             §
                                                §
v.                                              §    No. 3:20-CV-0597-D
                                                §
HUNT COUNTY, et al.,                            §
         Defendants                             §

                                            ORDER

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Plaintiff filed objections. The undersigned district judge has reviewed de novo those

portions of the proposed findings, conclusions, and recommendation to which objection was made,

and reviewed the remaining proposed findings, conclusions, and recommendation for plain error.

Finding no error, the court adopts the findings, conclusions, and recommendation of the United

States Magistrate Judge. It is therefore ordered that the findings, conclusions, and recommendation

of the United States Magistrate Judge are adopted.

         SO ORDERED.

         March 25, 2021.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
